Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130150(85)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  GEORGE H. GOLDSTONE,
            Plaintiff-Appellant,
                                                                    SC: 130150
  v                                                                 COA: 262831
                                                                    Oakland CC: 04-060611-CZ
  BLOOMFIELD TOWNSHIP PUBLIC LIBRARY,
             Defendant-Appellee.
  _________________________________________

               On order of the Chief Justice, the motion by plaintiff-appellant that judicial
  notice be taken of a resolution by the State Board of Education is considered and it is
  DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2007                       _________________________________________
                                                                               Clerk